Title: From James Madison to Ambrose Madison, 7 August 1786
From: Madison, James
To: Madison, Ambrose


Dear Brother,
New York Aug. 7th, 1786.
The business depending before Congress not permitting Jas. Monroe to make a trip up the North River and a solitary trip being very disagreeable to me as well as likely to be less satisfactory in the result, I have declined for the present going further Northward than this City. I have however concerted some arrangements with Col. M: which have for their object, the extension of our speculations on the Mohawk. The purchase we have already made is so well ascertained to be a judicious one that I am confirmed in my wishes to add to it if possible. The crisis also is unquestionably favorable. Nothing can bear a worse aspect than our federal affairs as viewed from this position. No money comes into the public treasury, trade is on a wretched footing, and the States are running mad after paper money, which among other evils disables them from all contributions of specie for paying the public debts, particularly the foreign one. In Rhode Island a large sum has been struck and made a tender, and a severe penalty imposed on any attempt to discriminate between it and coin. The consequence is that provisions are witheld from the Market, the Shops shut up—a general distress and tumultuous meetings. The prices of produce seem to be lower here than in Philada. Tobo. is no exception to this remark.
The country suffers much from a want of rain. I understand by some persons just arrived here from Virga. that you have latterly been seasonable, or at least that the lower Country has been so. My next will be from Philada. Adieu
J. M. Jr.
 